DETAILED ACTION
This Allowance is in response to the amendment and / or remarks filed July 09, 2021.  Claims 1 – 16 & 18 – 21 are pending and currently being examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Curtiss Dosier (Attorney of Record Reg. No. 46,670) on Friday, September 03, 2021.

Replace Claim 1 with - - (Currently Amended) A swingable accessory mount assembly, comprising: 
a receiver mount configured for mounting to a hitch receiver of a vehicle, wherein a centerline bisects the receiver mount in a vertical direction;
a first arm having a first fixed length between a first end and a second end, the first end attached to the receiver mount, the first arm extending laterally from the receiver mount to the second end;
a second arm having a second fixed length between a first end and a second end, the first end pivotally attached to the second end of the first arm, the second arm 
a hitch adapter attached to the second end of the second arm,
wherein, when the second arm is in the closed position, a center of the hitch adapter is offset from the centerline and is located on an opposite lateral side of the centerline from the second end of the first arm;
a lock-closed arrangement attached to the first arm configured to secure the second arm in the closed position, wherein a portion of the lock-closed arrangement extends through an aperture defined by the second arm when the second arm is in a closed position relative to the first arm. - -

Delete Claim 18, lines 15 – 22 which recites: “a lock-closed arrangement configured to secure the second arm in the closed position;
wherein the lock-closed arrangement comprises the lock eyelet carried by one of the first arm and the second arm and an aperture defined by the other of the first arm and the second arm, wherein the lock eyelet extends through the aperture when the second arm is in a closed position relative to the first arm, wherein an opening of the lock eyelet is exposed from the other of the first arm and the second arm, and wherein the opening is engaged by a latch.” and

replace Claim 18, lines 15 – 22 with - - a lock-closed arrangement configured to secure the second arm in the closed position;
. - -

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to Claims 1 & 18, a novel swingable accessory mount assembly, amongst other structures, a lock-closed arrangement configured to secure the second arm in the closed position;
wherein the lock-closed arrangement comprises a lock eyelet carried by the first arm and an aperture defined by the second arm, wherein the lock eyelet extends through the aperture when the second arm is in a closed position relative to the first arm, wherein an opening of the lock eyelet is exposed from the second arm, and wherein the opening is engaged by a latch.

(U.S. Patent Number 10,384,621 B2) to Mehlen teaches the swingable accessory mount assembly (1), comprising: 

the first arm (3) having the first fixed length between the first end (34) and the second end (35), the first arm (3) extending laterally from the receiver mount (7) to the second end (35);
the second arm (5, 11 & 12) having the second fixed length between the first end (45-1 & 45-2) and the second end (20), the first end (45-1 & 45-2) pivotally attached to the second end (35) of the first arm (3), the second arm (5, 11 & 12) movable about the single pivot axis between the closed position (See Figure 1) and an open position (See Figure 2) relative to the first arm (3);
the hitch adapter (24) attached to the second arm (5, 11 & 12),
wherein, when the second arm (5, 11 & 12) is in the closed position (See Figure 1), the center of the hitch adapter (24) is from the centerline (See Figure 1);
the lock-closed arrangement (39) configured to secure the second arm (5, 11 & 12) in the closed position (See Figure 1);
wherein the lock-closed arrangement (39) comprises the lock eyelet (41) carried by the first arm (3) and an aperture (74) defined by the second arm (5 & 11), wherein an opening of the lock eyelet (41) is exposed from the second arm (5, 11 & 12), and wherein the opening is engaged by the latch (22) (See Figures 1, 2 3 & 6).

However, Mehlen does NOT teach the first end (34) of the first arm (3) attached to the receiver mount (7); the hitch adapter (24) attached to the second end (20) of the offset from the centerline and located on an opposite lateral side of the centerline from the second end (35) of the first arm 3); and wherein the lock eyelet (41) extends through the aperture when the second arm (5, 11 & 12) is in a closed position relative to the first arm (3).

The prior art of record shows similar examples of elements disclosed in applicant’s invention: however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734